Citation Nr: 1113212	
Decision Date: 04/04/11    Archive Date: 04/27/11

DOCKET NO.  00-24 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for obesity to, include as secondary to a service-connected PTSD.

4.  Entitlement to a rating in excess of 60 percent disabling for service-connected overactive bladder.

5.  Entitlement to a rating in excess of 40 percent disabling for service-connected lumbar spine degenerative disc disease.

6.  Entitlement to a rating in excess of 10 percent disabling for service-connected chronic right knee strain.

7.  Entitlement to a rating in excess of 30 percent disabling for service-connected PTSD from initial entitlement prior to September 4, 2001.

8.  Entitlement to a rating in excess of 50 percent disabling for service-connected PTSD as of September 4, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1973 to January 1975, and from November 1990 to May 1991.  He also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In March 1997, the RO implemented a January 1997 Board decision granting service connection for PTSD, and assigned a 30 percent rating from initial entitlement said to be effective June 1, 1991.  The Veteran timely filed a notice of disagreement with this rating in March 1997 and timely perfected his appeal in November 2000 after receiving a statement of the case addressing this issue earlier the same month.  Thus, the PTSD claim has been pending since the initial grant of service connection.

In August 1999, the RO denied the Veteran's claim of entitlement to service connection for "an eye condition due to sand exposure in Gulf War"; denied a claim of entitlement to an increased rating for service-connected chronic right knee strain, evaluated as 10 percent disabling; and continued to deny entitlement to a rating in excess of 30 percent disabling for PTSD, which was already in the initial stages of an appeal at the time of this decision.  The Veteran appealed the portion of this decision that denied entitlement to service connection for the eye condition and an increased rating for the right knee strain.

In August 2002, the RO granted the Veteran's claim of entitlement to an increased rating for PTSD to the extent that it increased the rating for this disability to 50 percent.  The RO assigned an effective date of September 4, 2001, for the 50- percent rating, and continued the 30-percent rating prior to that date.  The Veteran continued to express disagreement with the staged ratings assigned for the PTSD. Additionally, he perfected an appeal of the issue of entitlement to an earlier effective date for the 50-percent rating from the August 2002 rating decision.  However, as the issue of entitlement to an increased rating for PTSD has been appealed since initial entitlement, the issue of entitlement to an effective date earlier than September 4, 2001, for a 50-percent rating is subsumed by the issue of entitlement to a rating in excess of 30 percent disabling from initial entitlement.  The Board has characterized the PTSD issue to reflect this staged rating with the effective date to be considered as of the date of initial entitlement to benefits.

In a February 2005 decision, the Board denied the issues of entitlement to service connection for an eye condition and entitlement to increased ratings for a chronic right knee condition and for PTSD.  The Board also denied assigning an earlier effective date for a 50-percent evaluation for PTSD.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court), which vacated the February 2005 Board decision in an October 2007 memorandum decision, and remanded it to address both due process and evidentiary deficiencies.

This matter also comes before the Board from a merged appeal of issues that were not before the Court in October 2007, including an appeal from an April 2006 rating that granted a 60-percent rating for a bladder condition and a September 2006 rating that denied a rating in excess of 40 percent disabling for a lumbar spine degenerative disc disease disorder and denied service connection for hypertension and for obesity, both as secondary to service-connected PTSD.

In November 2008, pursuant to the October 2007 Court memorandum decision and for further evidentiary development, the Board remanded all the issues currently on appeal.  The case has now returned to the Board and is again ready for appellate action.

Finally, in a November 2010 rating decision, the RO granted service connection for radiculopathy of the right lower extremity at a 40 percent disability rating and for radiculopathy of the left lower extremity at a 10 percent disability rating.  As the Veteran has not appealed either the initial ratings or effective dates assigned for these conditions, they are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for an eye disorder and a disability rating in excess of 40 percent for lumbar spine degenerative disc disease are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of hypertension.

2.  There is no evidence of hypertension during service, within one year after service, or for many years thereafter.

3.  There is probative evidence of record suggesting the Veteran's current hypertension was not incurred in service and did not develop secondary to his service-connected PTSD.

4.  The Veteran currently does not have a disability manifested by obesity.

5.  The Veteran's overactive bladder is manifested by incontinence requiring the changing of absorbent materials more than 4 times a day and daytime voiding interval of less than one hour.  

6.  The Veteran's service-connected right knee strain is manifested by range of motion with flexion limited to 100 degrees and extension limited to 0 degrees, with pain on active motion.  There is no additional functional loss with repetitive motion.

7.  Prior to September 4, 2001, the Veteran's service-connected PTSD was shown to be manifested by symptoms such as sleep disturbance, anxiety, problems with concentration and memory, nightmares, intrusive thoughts, social isolation, irritability, lack of energy, and Global Assessment of Functioning (GAF) scores attributable to PTSD of 50-52.  The Veteran's PTSD demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but does not demonstrate occupational and social impairment with reduced reliability and productivity.

8.  As of September 4, 2001, the Veteran's service-connected PTSD has been shown to be manifested by symptoms such as sleep disturbance, problems with concentration and memory, nightmares, intrusive thoughts, social isolation, decreased interest in activities, irritability, hypervigilance, exaggerated startle response, and Global Assessment of Functioning (GAF) score attributable to PTSD of 41 in most instances, and 45 and 50 in two instances.  The Veteran's PTSD demonstrates occupational and social impairment with reduced reliability and productivity, but does not demonstrate occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, nor may it be presumed to have been so incurred, and is not proximately due to, the result of, or chronically aggravated by, the service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2010).

2.  Obesity was not incurred in or aggravated by active service, and is not proximately due to, the result of, or chronically aggravated by, the service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2010).

3.  The criteria for a disability rating in excess of 60 percent for overactive bladder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.20, 4.115b, Diagnostic Code 7599-7512 (2010).

4.  The criteria for a disability rating in excess of 10 percent for right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2010).

5.  Prior to September 4, 2001, the criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2010).

6.  As of September 4, 2001, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in June 2003, October 2003, June 2005, February 2006, and November 2008.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, the November 2008 VCAA letter from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

However, with regard to the issues of right knee strain and PTSD, the Board acknowledges the RO did not provide VCAA notice and notice pursuant to Dingess, supra, that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded until after the rating decision on appeal.  With regard to the issues of hypertension, obesity, and overactive bladder, the RO also failed to provide notice pursuant to Dingess, supra, until after the rating decision on appeal.  Thus, there are timing errors as to VCAA notice and the additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In this regard, in Pelegrini II, the Court held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  Here, VCAA and additional VCAA notice was provided in June 2003, October 2003, June 2005, February 2006, and November 2008, after issuance of the initial unfavorable AOJ decisions.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in June 2003, October 2003, June 2005, February 2006, and November 2008, followed by subsequent VCAA and Dingess notice in November 2008, the RO readjudicated the claims in SSOCs dated in August 2010 and November 2010.  Thus, the timing defect in the notice has been rectified.  In any event, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claims.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With regard to the additional notice requirements for increased rating claims, as is the case here with the Veteran's claims for increased ratings for his service-connected overactive bladder, right knee strain, and PTSD, the November 2008 VCAA letter was compliant with the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, this letter advised the Veteran of the evidentiary and legal criteria necessary to substantiate higher ratings for the aforementioned disabilities.  In any event, the Federal Circuit Court recently vacated the Court's previous decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Regardless, overall, the Board is satisfied that the RO provided both generic and specific VCAA notice as to the increased rating claims when considering all of the VCAA letters provided.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, and medical records from the Social Security Administration (SSA).  Private treatment records also have been associated with the claims file.  Further, the Veteran has submitted numerous statements in support of his claims.  He also has been provided VA examinations in connection with his claims.  Additionally, he was provided an opportunity to provide testimony before RO personnel.  There is no indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its November 2008 remand.  Specifically, the RO was instructed to, inter alia, provide to the Veteran VCAA notice, notice pursuant to Dingess and Vazquez-Flores, and notice with regard to service connection on a secondary basis; obtain the Veteran's medical records from the SSA; obtain relevant treatment records from all VA and private sources, as identified and authorized by the Veteran, dated from 2006; and provide the Veteran with VA examinations of his hypertension and obesity to determine the nature and etiology of these disorders, including whether they are secondary to his service-connected PTSD; and to provide the Veteran with VA examinations of his overactive bladder, right knee strain, and PTSD to determine the current severity of these disabilities.  

The Board finds that the RO has complied with these instructions to the extent possible.  In November 2008, the RO sent the Veteran VCAA notice; notice pursuant to Dingess and Vazquez-Flores, supra; and notice with regard to service connection on a secondary basis.  The RO also obtained the Veteran's medical records from the SSA and other relevant treatment records.  Furthermore, the Board also finds that the VA examination reports dated in January 2009 and February 2009 substantially comply with the Board's November 2008 remand directives as they responded to the questions posed by the Board in its November 2008 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the Veteran, through his representative, has argued that the RO failed to comply with the Board's November 2008 remand directives by failing to obtain the Veteran's SSA medical records.  He also asserts that the RO failed to review and discuss SSA medical records in its November 2010 SSOC.

However, the Board emphasizes, as discussed above, that SSA medical records pertaining to the Veteran have been obtained and associated with the claims file.  Furthermore, the Board observes that the RO considered these SSA medical records in its readjudication of the Veteran's claims in an August 2010 SSOC.  In this regard, the RO specifically noted in the August 2010 SSOC that the Veteran's claims were remanded for, inter alia, procurement of SSA records, and that such records were procured and reviewed.  The SSOC discussed only pertinent findings.  Thus, the Board finds that the RO has complied with the Board's November 2008 remand directives in this instant.

Analysis - Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including cardiovascular-renal disease, including hypertension).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In addition, a disability also can be service connected if it is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b).  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate the secondary disorder with the service-connected disability).  

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin, 11 Vet. App. at 512.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

The Board notes that there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the Veteran to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which clearly favors the claimant.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

A.  Hypertension

In this case, the Veteran asserts that his hypertension is secondary to his service-connected PTSD.  

The Board notes that the RO has considered both direct and secondary service connection for this disorder in its May 2007 SOC.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the Board will address service connection on both a direct and secondary basis in this appeal.

As already discussed above, the threshold criterion for service connection, including on a secondary basis, is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a recent VA examination in January 2009 provided a diagnosis of essential hypertension.  See VA examination report dated in January 2009.  Thus, the evidence of record confirms that the Veteran currently has hypertension.

With regard to the Veteran's assertion that his hypertension developed secondary to his service-connected PTSD, the findings of the January 2009 VA examiner provide strong evidence against the claim.  Specifically, the January 2009 VA examiner indicated that there is no medical evidence to support the assertion that the Veteran's PTSD contributed to, or accelerated, any pathological process of his hypertension beyond its natural progression.  

Moreover, no medical evidence supports the Veteran's assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 1370.  Specifically, no post-service medical records obtained by VA or submitted by the Veteran link his hypertension to his service-connected PTSD.  

Thus, as a whole, post-service medical records provide negative evidence against the Veteran's hypertension claim on the basis of secondary service connection.
  
Additionally, without evidence showing that they have medical training or expertise, neither the Veteran nor his representative is competent to offer a medical opinion as to a secondary relationship between the Veteran's current hypertension and his service-connected PTSD.  See 38 C.F.R. § 3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

As to direct service connection, a review of the Veteran's STRs reveals no complaints of, or treatment for, hypertension or symptomatology thereof.  Examinations conducted in October 1978, October 1982, March 1986, and August 1990 all show normal blood pressure readings.  A June 1978 Report of Medical History also reveals no history of high blood pressure or hypertension.  Significantly, the Veteran's November 1974, April 1991, and May 1991 separation examinations also reveal normal blood pressure readings and no indication of a history of hypertension. 

Post-service, a review of the evidence of record reveals an initial complaint of elevated blood pressure in January 1997.  A VA treatment record dated in August 1998 shows an assessment of hypertension.  A private treatment record dated in December 2002 also shows a history of hypertension.  The initial complaint in 1997 dates to approximately six years following discharge from service, and the assessment of hypertension in 1998 dates to approximately seven years following discharge from service.  In this regard, the Federal Circuit Court has determined that a lapse of time is an important factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Therefore, because the Veteran did not complain of, and was not diagnosed with, hypertension until years following service, the Board finds no evidence of hypertension or other chronic disease within one year after the Veteran's separation from service.  Therefore, the presumption of in-service incurrence for hypertension is not for application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 3.309.  

Further, as there is no evidence of any complaints of hypertension or symptomatology thereof until approximately five years following discharge from service, the Board also finds that there is no evidence of non-chronic hypertension in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current hypertension and his active military service, the January 2009 VA examination provides strong evidence against the claim.  Specifically, the January 2009 VA examiner indicated that there is no medical evidence that the Veteran's hypertension started in service.  As there is no contrary evidence of record, the Board finds that this report is entitled to great probative weight and provides negative evidence against the claim.  

Therefore, given the fact that the Veteran did not complain of high blood pressure symptomatology until five years after service, that he did not have any diagnosis of hypertension until at least six years following discharge from service, and that a VA examiner has found no medical evidence that hypertension was incurred in service, service connection is not established for hypertension.  

The Board emphasizes that, while the Veteran is competent to state that he has experienced symptoms of hypertension over time, he is not competent to render an opinion as to the medical etiology of any current symptoms he experiences, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Obesity

In this case, the Veteran asserts that his obesity is secondary to his service-connected PTSD.  

In this case, a review of treatment records shows that the Veteran is obese.  Specifically, a recent VA examination dated in January 2009 diagnosed the Veteran with obesity.  Earlier VA treatment records also show complaints of weight gain as early as the 1990s, and participation in weight loss programs.  

However, obesity or being overweight, a particularity of body type, alone, is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for obesity).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service. Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1.  As noted above, there must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.  In the case at hand, a disability manifested by chronic obesity is not shown by the evidence of record.

Inasmuch as the Veteran does not have a disability manifested by obesity and obesity is not a disease or disability for which service connection may be granted, the Board concludes that obesity was not incurred in or aggravated by service and may not be presumed to have been so incurred.  This claim is not in relative equipoise; therefore, the Veteran may not be afforded the benefit of the doubt in the resolution thereof.  Rather, as a preponderance of the evidence is against the claim, it must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis - Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability, and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for PTSD, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection on May 22, 1991, until the present.  That is to say, the Board must consider whether there have been times since the effective date of his award when his disability has been more severe than at others.  If there have been, then the Board must "stage" his rating beyond what the RO has already done.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Furthermore, in the case of the issues involving overactive bladder and right knee strain, where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is, the Board must consider whether there have been times when the Veteran's disability has been more severe than at others.  If so, the Board may "stage" the rating.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed (here, December 1997 for right knee strain, and December 2004 for overactive bladder) until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A.  Overactive Bladder

In this case, the Veteran contends that a disability rating in excess of 60 percent is warranted for his overactive bladder, which is rated by analogy under Diagnostic Code 7512.  38 C.F.R. § 4.115b.

Under Diagnostic Code 7512, chronic cystitis, including interstitial and all etiologies, infectious and non-infectious, the regulation directs that disabilities rated under this code should be rated as voiding dysfunctions.  Voiding dysfunctions should be rated as urine leakage, urinary frequency, or obstructed voiding.  Urine leakage requiring the wearing of absorbent materials that must be changed two to four times a day warrants a 40 percent disability rating, and urine leakage requiring the wearing of absorbent materials that must be changed more than four times a day warrants a maximum 60 percent disability rating.  Urinary frequency resulting in daytime voiding interval between one and two hours, or awakening to void three to four times per night, warrants a 20 percent rating; and urinary frequency resulting in daytime voiding interval less than one hour, or awakening to void five or more times per night, warrants a maximum 40 percent rating.  Obstructed voiding resulting in urinary retention requiring intermittent or continuous catheterization warrants a maximum 30 percent rating.  See 38 C.F.R. § 4.115a.  

A review of the evidence of record reveals a VA examination dated in February 2004.  At the time, the Veteran complained of having urge incontinence and requiring a pad when going out.  He used approximately one pad each day.  He reported a weak stream and nocturia times four.  

A December 2005 VA treatment record reveals complaints of urgency with urge incontinence and usage of 4-5 pads each day.  Other complaints included frequency of voiding every 1 to 1.5 hours, nocturia times 3, and enuresis that occurred approximately 3 times each week.  

Another VA examination dated in March 2006 reveals complaints of urinary incontinence to the degree that pads were required.  The Veteran used absorbent liners and used 9-11 pads each day.  He also was incontinent at night and was required to use a pad on his mattress, which he soaked and changed twice nightly.  He carried extra undergarments and pants with him at all times because he would sometimes soak through his pads, requiring him to change his clothes.  Because of this disability, the Veteran reported limiting his social and occupational activities.  He had daytime frequency every 40 minutes and nocturia 4 to 5 times a night.  

A VA treatment record, also dated in March 2006, shows reports of urgency with urgent incontinence.  The Veteran reported using 4 to 5 pads per day, approximately 3 pads per night with nocturia, and frequent nocturnal enuresis and diurnal enuresis.  He was assessed with neurogenic bladder.

A recent VA examination dated in January 2009 reveals complaints of urinary urgency incontinence that required 4 to 5 pads a day, urinary frequency every 45 minutes during the day, and nocturia 2 to 3 times a night.  He also reported enuresis at night and was required to use an absorbent pad on his bed.  He also used approximately 3 pads in his underwear each night.  He took 5 milligrams of Oxybutynin one to two times a day.  He reported that his urinary symptoms had stabilized.  

A review of SSA medical records revealed no additional treatment records not previously discussed.

Based on a review of the foregoing, the Board finds that the overall disability picture accurately reflects the Veteran's current 60-percent disability rating under Diagnostic Code 7512.  38 C.F.R. § 4.7.  Specifically, a review of the evidence of record reveals urine incontinence that requires the wearing of absorbent materials that must be changed more than 4 times a day and daytime voiding interval of less than one hour.  

In this case, a 60-percent rating is the maximum evaluation available under Diagnostic Code 7512.  Therefore, a rating in excess of 60 percent may be assigned only under a different diagnostic code or on an extra-schedular basis.  In this respect, other diagnostic codes for genitourinary disabilities that provide a rating greater than 60 percent are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.115b, Diagnostic Code 7516 (fistula of bladder) and Diagnostic Code 7528 (malignant neoplasms of the genitourinary system).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Accordingly, the Board finds that the preponderance of the evidence is against a disability rating in excess of 60 percent for overactive bladder.  38 C.F.R. § 4.3.   

B.  Right Knee Strain

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In this case, the Veteran's service-connected right knee disorder, currently diagnosed as right knee strain, is rated under Diagnostic Code 5260 (limitation of leg flexion).  38 C.F.R. §§ 4.20, 4.71a.  It was previously rated under Diagnostic Code 5257 (other impairment of the knee), but was changed by a July 2005 rating decision because no evidence of instability in the right knee was found.  38 C.F.R. §§ 4.20, 4.71a.  

The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA General Counsel has held that separate ratings under Diagnostic code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for a disability of the same knee.  VAOPGCPREC 9- 2004 (Sept. 17, 2004).

A review of the evidence shows no complaints of, or treatment for, right knee symptomatology from December 1997 through 1998.  Results from a VA X-ray of the right knee in July 1999 were normal.  A June 2000 VA treatment record indicated complaints of right knee pain at a level of 7/10.

A private treatment record dated in November 2000 noted complaints of painful right knee.  Examination showed tight hamstrings limiting full extension and significant pain with patellar grind.  Patellar tracking appeared normal.  There was remarkably little patellofemoral crepitus with range of motion.  X-ray of the right knee was within normal limits.  The assessment was chondromalacia patella on the right.

Another private treatment record dated in October 2002 showed complaints of right leg pain and a past history of right knee surgery.  Examination showed no joint pain, crepitus, joint swelling, or hot joints.  There was no clubbing, cyanosis, or edema.  

A November 2002 VA examination of the right knee showed a limitation of flexion of 90 degrees due to pain.  The diagnosis was residuals of right knee strain.  A VA X-ray of the right knee dated in the same month showed normal results.  

A review of the claims file reveals no treatment for the right knee between the November 2002 VA examination and June 2005.  The Veteran was provided another VA examination in June 2005.  At the time, he complained of worsening right knee pain with ambulation and weight-bearing.  He did not have any fusion and had not had any right knee surgery.  He wore no knee brace and had not had any arthrocentesis.  He did not have a history of significant instability, but noted that his knee would "pop".  He used a cane to help reduce the weight load on his right knee and his back.  Examination showed that the Veteran was approximately 100 pounds overweight, with the obesity localized in the lower abdomen, hips, and buttocks.  X-rays of his right knee from 2.5 years prior to the examination and prior to that were compared, revealing no radiographic abnormalities.  The range of motion for the right knee was 0 to 130 degrees.  There was no evidence of effusion or instability.  No clicking or popping was noted with flexion or extension of the knee, and no pain was elicited with the range of motion studies.  There was no increased disability with repetitive activities.  

Subsequent treatment records reveal no complaints of, or treatment for, the right knee disorder.

Another VA examination was provided in January 2009.  At the time of the VA examination, the Veteran reported chronic knee pain that he rated as 7/10.  He used Tylenol and Ibuprofen for his symptoms.  He could not do any prolonged walking, and had trouble bending, going up and down stairs, and stooping.  He was unable to run or jump.  The Veteran reported no flare-ups.  He used a cane, but indicated that was primarily for his back.  He did not wear a knee brace.  He reported last working in approximately 2002.  His knee did not have any effect on his occupation.  Repetitive use had no effect on the symptoms.  Examination of the right knee revealed no tenderness, redness, or swelling.  There was mild crepitus.  No instability was detected.  Range of motion for the right knee was 0 degrees in extension and 100 degrees in flexion.  There was pain on motion.  With three repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  A VA X-ray of the right knee taken at the time of the examination showed osteoarthritic spurring on the anterior surface of the patella; otherwise, the study was unremarkable.   

Treatment records following the January 2009 VA examination also reveal no complaints of, or treatment for, the right knee disorder.

In this case, there is no indication that a disability rating in excess of 10 percent is warranted, based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited limited flexion of the right knee to 30 or 15 degrees, even when accounting for the factors of functional loss, with VA examinations having shown no additional limitation of motion upon repetitive motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  Therefore, the Board finds that a disability rating in excess of 10 percent for the Veteran's right knee strain is not warranted.  38 C.F.R. § 4.7.

The Board notes that, while there are other diagnostic codes for knee and leg disabilities that provide disability ratings in excess of 10 percent, they are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (removal of semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

Conceivably, the Veteran could be rated under Diagnostic Code 5261 (limitation of extension of the leg); however, this rating would be a noncompensable rating at the most because the Veteran has a full range of motion of the right knee with 0 degrees in extension.  

The Board acknowledges that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  VAOPGCPREC 23-97; See Esteban v. Brown, 6 Vet. App. 259 (1994) (Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations).  Here, however, evidence of record does not support application of this diagnostic code.  In this regard, while the Veteran's right knee had been previously rated under Diagnostic Code 5257 for instability, the code under which his right knee is coded has since been changed as there is no evidence of instability.  As such, the most recent VA examination in January 2009 revealed no instability in the right knee.  Furthermore, VA examinations and VA treatment records have found no evidence of arthritis in the right knee.  The Veteran only has been diagnosed with right knee strain.  Given this evidence, Diagnostic Code 5257 is not applicable in this case.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Accordingly, the Board finds that the preponderance of the evidence is against a disability rating in excess of 10 percent for right knee strain.  38 C.F.R. § 4.3.

C.  PTSD

In this case, pursuant to a January 1997 Board decision granting service connection for PTSD, the RO granted service connection for PTSD in a March 1997 rating decision, and assigned a disability rating of 30 percent, effective May 22, 1991.  As of September 4, 2001, the disability rating was increased to 50 percent.  The Veteran's PTSD is rated under Diagnostic Code 9411.  38 C.F.R. § 4.130.    

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by the Rating Schedule, a 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A higher rating of 50 percent under the general rating formula for mental disorders is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

An even higher 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as", followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the evidence, the Board has also noted various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning of the individual is.  For instance, a score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

Prior to September 4, 2001

A review of the evidence of record from May 22, 1991, the effective date of the initial grant of service connection, until September 3, 2001, reveals treatment at the VA mental health clinic in October 1991, during which time the Veteran complained of insomnia, irritability, and difficulties with concentration.  He also reported weight gain since returning from service overseas.  He was diagnosed with an adjustment disorder with mixed emotional features.    

VA PTSD treatment records dated from January 1992 showed that the Veteran was stable, but remained rather restricted affectively.  He reported obsessing over minor problems.  Later in the same month, he appeared lighter affectively.  February 1992 and March 1992 VA treatment notes showed complaints of anxiety and jumpiness, but also reports of more energy.  The Veteran also indicated that taking Prozac had helped him with energy and sleep.  In April 1992, he was observed to be rational and well-oriented.  He did not display any psychotic features.  His mood was within normal limits.  His judgment was intact and his insight was fair.  He denied any suicidal or homicidal ideation.  VA treatment records dated from May 1992 through November 1992 showed reports of anxiety, irritability, and tension; a low tolerance for frustration; poor concentration; and general fatigue.  The Veteran continued to have nightmares.  He also reported continued weight gain.  He sat calmly during the treatment sessions, his speech was articulate, and his thoughts were organized and rational.  His mood was generally stable, and he reported that his anxiety greatly decreased when not at work.  

A January 1993 VA treatment note indicated that he continued to complain of feeling tense, nervous, and wired.  However, he appeared more comfortable in therapy and was able to express himself with more ease.  VA treatment notes in February 1993 and April 1993 observed an overall stable mood and a decrease in nightmares, but insomnia still presented as a problem.  

An August 1993 VA examination noted reports of trouble sleeping, fatigue, nightmares, and weight gain.  The Veteran reported that, following service, he lost interest in sex and could not sleep.  He complained of irritability, and reported drinking a lot after his service in 1991.  He indicated that he sat around the house and did not have a lot of the activity he used to have.  He had no hobbies and no socialization.  He did not like to be with people.  Crowds bothered him.  He preferred to sit with his back to the wall.  He reported being jumpy.  No hallucinations or delusions were found.  Examination found the Veteran to be cooperative and appropriate.  His speech was normal.  His mood was depressed.  Thought processes were normal.  He was oriented to time, place, and person, and quite alert.  Insight was superficial, with good judgment.  There were no suicidal or homicidal ideations.  The Veteran was found to have PTSD.

VA treatment records in June 1993 showed anxiety with sensitivity to noise, poor concentration and memory, and low libido.  His mood was appropriate and variable.  He was alert and rational.  He had a full range of affect and was appropriate.  An August 1993 VA treatment record showed complaints of always being on guard and paranoia.  The Veteran was easily startled and had difficulty dealing with crowds.  He was not suicidal or homicidal.  VA treatment records dated in November 1993 and December 1993 shows the Veteran was apprehensive, and complained of continued difficulty with sleeping.  He also complained of lack of energy and initiative.  He further complained of increased poor concentration and memory.  

A January 1994 VA examination report indicated reports of fluctuating levels of functioning.  The Veteran reported nightmares two or three times a month, typically involving flashbacks.  When he was occupied during the day, he did not have intrusive thoughts of the war, but had them at nighttime.  He was startled by loud, booming noises, hollering, and shouting, which occasionally upset him and made him cry.  He was uncomfortable in crowds, and would sit where he could watch people approach.  He remained married to his wife of 14 years, but they argued about little things.  He also noted a change in his libido.  When not at work, the Veteran spent his time doing odds and ends around the house.  He only visited with family.  He also reported drinking binges.  Upon examination, he was found to be a casually groomed individual who conversed readily with the examiner.  His speech was quite rapid in the beginning, and he appeared anxious throughout much of the examination.  His thought processes and associations were logical and tight, with no loosening of association or confusion.  No gross impairment of memory was noted.  He was oriented.  No hallucinations or delusions were detected.  His insight was adequate, as was his judgment.  The Veteran denied suicidal ideation.

A January 1994 VA treatment record indicated decreased anxiety, but continued difficulty with sleeping.  There was an improvement in his mood.  In February 1994, it was reported that the Veteran was brighter affectively.  A March 1994 VA treatment note indicated that the Veteran and his wife had significant decrease in intimacy.  However, he appeared calm, and was articulate and rational.  He felt more rested after taking a few weeks off for hand surgery.  In May 1994, he continued to complain of lethargy and disinterest.  He also appeared more nervous and fidgety.  In July 1994, he reported continued poor sleep.  He was irritable at home and at work.  He reported being easily awakened by noise and frequent nightmares.  He reported increased stress due to work.  In September 1994, the Veteran reported increased crying spells in the past month, but was feeling better in September 1994.  Anxiety was noted to be a persistent symptom.  October 1994 VA treatment records showed that the Veteran was about the same.  He appeared dysthymic in December 1994, and felt discouraged about his weight gain, lack of energy, and decreased interest in usual activities.  He continued to feel stress about his work.  However, later in the same month, he appeared less agitated.  He appeared disinterested in day-to-day matters.  He had difficulty focusing on internal feelings.  He complained of continuing memory problems.  

In January 1995, the Veteran began a one-year leave of absence from his work.  January VA treatment records noted an appearance of anxiety.  A relaxation exercise was introduced with good results.  February 1995 and March 1995 VA treatment records showed that the Veteran was alert, articulate, and rational.  His mood was serious and his affect was calm.  However, he continued to report poor sleep, concentration, and memory.  In April 1995 and May 1995, he appeared more relaxed, but reported an unusual binge of beer drinking.  A September 1995 VA treatment record showed that the Veteran remained quite tense and constricted affectively.  He was passive and resistant during therapy sessions.  In November 1995, he reported feeling more relaxed, but most of his anxiety symptoms remained.  He felt easily pressured when demands were made on him.  A December 1995 VA treatment record indicated continued irritability and difficulty with sleep.  Poor memory and concentration were also reported.  The Veteran reported feeling less stress due to being off from work.  

1996 VA treatment records show continued anxiety and difficulty with sleep and crowds in February 1996; and decreased anxiety and frigidity in March 1996.  In August 1996, the Veteran reported "doing good."  He indicated he had some irritability, but his energy level in the mornings was better.  He was oriented, showed no signs of psychosis, was goal-oriented, and was relevant.  His mood was euthymic, and his affect was appropriate.  A September 1996 VA treatment record noted stable affect and decreased anxiety, but continued nightmares. 
 
During a February 1997 VA examination, the Veteran reported continuing nightmares, sleepiness, and "going off on people."  He reported significant marital problems.  He indicated that he had nightmares once or twice a month.  He generally woke up from the nightmares sweaty, exhausted, and tired.  He reported intrusive thoughts about the war.  He indicated that sounds of airplanes upset him.  Even the telephone ringing made him jump.  He did not like being around crowds and had stopped attending church.  He only went to a restaurant when forced by his wife.  He was uncomfortable going to stores.  He reported being angered easily.  He had not worked in two years because of stress.  He currently worked part-time.  He spent a lot of time sitting or reading the newspaper.  Examination showed that the Veteran was cooperative.  The predominant moods were anxiety and depression.  Affect was appropriate.  Thought processes and associations were logical and tight.  No loosening of associations or confusion was noted.  No gross impairment in memory was observed.  The Veteran was oriented to person, place, and time.  Hallucinations and delusions were not found.  Insight was generally adequate, as was judgment.  The Veteran reported no suicidal ideation.  His GAF score was 50.  

A December 1997 VA treatment record noted symptoms of nightmares, social isolation, decreased interest in activities, sleep disturbance, irritability or angry outbursts, difficulty concentration, hypervigilance, and exaggerated startle response.  He was alert, his memory was fair, his mood was neutral, and his affect was appropriate.  He reported no suicidal or homicidal ideation.  There was no psychosis.  

February 1998, April 1998, and September 1998 VA treatment records noted symptoms of intrusive thoughts, nightmares, social isolation, decreased interest in activities, irritability or angry outbursts, difficulty concentrating, hypervigilance, and exaggerated startle response.  Examination showed the Veteran to be oriented times 3, and adequately groomed and neatly dressed.  He denied suicidal or homicidal ideation, and hallucinations and delusions.  His memory was fair.  His insight and judgment were adequate.  His mood was neutral and euthymic, and his affect was appropriate.  He had a GAF score of 52 on all three dates.

June 1999 and August 1999 VA treatment records noted symptoms of nightmares, social isolation, decreased interest in activities, sleep disturbance at times, irritability or angry outbursts, difficulty concentrating, hypervigilance, and exaggerated startle response.  Examination showed the Veteran to be oriented times 3.  He denied suicidal or homicidal ideation, and hallucinations and delusions.  His memory was adequate.  His insight and judgment were adequate.  His mood was neutral and his affect was appropriate.  He had a GAF score of 52 on both dates.

A January 2000 VA treatment record noted symptoms of some intrusive thoughts, nightmares, social isolation, sleep disturbance, irritability or angry outbursts, difficulty concentrating, hypervigilance, and exaggerated startle response.  Examination showed the Veteran to have good eye contact and to be cooperative.  He denied suicidal or homicidal ideation, and hallucinations and delusions.  His memory was adequate.  His insight and judgment were adequate.  His mood was neutral and his affect was appropriate.  He had a GAF score of 52.  In June 2000, he reported nightmares, social isolation, decreased interest in activities, sleep disturbance, irritability or angry outbursts, difficulty concentrating, hypervigilance, and exaggerated startle response.  He was oriented, had good eye contact, and was cooperative.  He reported suicidal ideation a few weeks ago, but denied current suicidal or homicidal ideation.  He also denied hallucinations and delusions.  His memory was adequate.  His insight and judgment were adequate.  His mood was dysphoric and his affect was congruent with mood.  He had a GAF score of 51.   

A March 2001 VA treatment record noted symptoms of intrusive thoughts, nightmares, social isolation, decreased interest in activities, fragmented sleep, irritability or angry outbursts, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran was oriented and cooperative.  He denied suicidal or homicidal ideation, and hallucinations and delusions.  His thought process was linear and logical.  His memory was adequate.  His insight and judgment were adequate.  His mood was "okay" and his affect was congruent with his mood.  His GAF score was 51.  

The Board notes that the criteria for a 50-percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The record, pertaining to PTSD prior to September 4, 2001, documents symptoms of sleep disturbance, anxiety, problems with concentration and memory, nightmares, intrusive thoughts, social isolation, irritability, and lack of energy.  However, VA examination reports and treatment records also noted that the Veteran was oriented, was rational and logical in his thought processes, had normal speech, was alert, and denied suicidal and homicidal ideation.  He also exhibited no signs of having hallucinations or delusions.  He exhibited adequate/good judgment and insight.  He had adequate memory.  While he indicated that he avoided crowds and fought with his wife, he was able to maintain employment and remained married for a lengthy period of time to his wife.

In this regard, the Board finds that a disability rating in excess of 30 percent under is not warranted for the period prior to September 4, 2001.  The record does not show that the Veteran exhibited any symptoms of flattened affect, stereotyped speech, panic attacks of more than once a week, difficulty in understanding complex commands, impaired memory, impaired abstract thinking, or difficulty in establishing and maintaining effective work and social relationship.  The symptoms exhibited by the Veteran, as described above, did not rise to the level of occupational and social impairment with reduced reliability and productivity.

Thus, the Board finds that a disability rating greater than 30 percent for the Veteran's PTSD for the period prior to September 4, 2001, is not warranted.  38 C.F.R. § 4.7.  

As of September 4, 2001

A review of the evidence reveals that on September 4, 2001, the Veteran reported intrusive thoughts, nightmares, social isolation, decreased interest in activities, sleep disturbance, irritability or angry outbursts, difficulty concentrating, hypervigilance, and exaggerated startle response.  He was appropriately groomed, cooperative, and oriented.  He denied suicidal or homicidal ideation, and hallucinations and delusions.  His thought process was logical and relevant.  His memory was adequate.  His judgment and insight were adequate.  His mood was "fairly well."  His affect was congruent with his mood.  His GAF score was 41.  

A July 2002 VA treatment record showing complaints of intrusive thoughts, nightmares, social isolation, decreased interest in activities, fragmented sleep, irritability or angry outbursts, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran was appropriately groomed, with good eye contact, and was cooperative.  He denied suicidal and homicidal ideation, and hallucinations or delusions.  Thought process was linear and relevant.  His memory was adequate.  His judgment and insight were fair.  His mood was "okay."  His affect was stable, congruent with stated mood.  His GAF score was 41. 

An April 2003 VA treatment record showing complaints of intrusive thoughts, nightmares, social isolation, decreased interest in activities, restricted affect, fragmented sleep, irritability or angry outbursts, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran was appropriately groomed, with good eye contact, and was cooperative.  He denied suicidal and homicidal ideation, and hallucinations or delusions.  Thought process was goal-directed and relevant.  His memory was adequate.  His judgment and insight were fair.  His mood was "okay."  His affect was stable, congruent with stated mood.  His GAF score was 41. 

A December 2003 Arkansas state psychological evaluation revealed that the Veteran was alert, oriented, and provided a clear and coherent account of his background and symptoms.  He reported the symptoms of nightmares three to four times a week; poor sleep; chronic fatigue; difficulties with concentration and attention; social isolation; and avoidance of interactions with others.  Test results showed a great deal of distress and dissatisfaction with his life, marked depression, relationship problems, and a lack of effective defenses.  However, his validity profile reflected that he endorsed some atypical symptoms, suggesting some exaggeration of his symptoms.  Test results also reflected significant anxiety, marked feelings of anger and irritability, the presence of intrusive and disturbing memories, efforts to avoid stimuli and thoughts reminiscent of trauma, and dissociate symptoms.  

A January 2004 VA treatment record showed complaints of intrusive thoughts, nightmares, social isolation, decreased interest in activities, restricted affect, fragmented sleep, irritability or angry outbursts, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran was appropriately groomed, with good eye contact, and was cooperative.  He denied suicidal and homicidal ideation, and hallucinations or delusions.  Thought process was linear and relevant.  His memory was adequate.  His judgment and insight were fair.  His mood was neutral.  His affect was stable, in the constricted range.  His GAF score was 41.  VA treatment records dated in May 2004 and October 2004 showed similar complaints, examination results, and GAF score.

A December 2005 VA treatment record noted symptoms of social isolation, decreased interest in activities, some restricted affect, fragmented sleep, occasionally hearing his name being called, some irritability towards the end of the day, difficulty concentrating, hypervigilance, and exaggerated startle response.  He was oriented in two spheres, had good eye contact, and was cooperative.  He had no suicidal or homicidal ideation.  He denied hallucinations and delusions.  His thought processes were relevant and linear.  His insight and judgment were fair.  His mood was "good" and his affect was in the constricted range.  His GAF score was 41.

A March 2006 VA psychiatric examination shows complaints of a fluctuating level of functioning and depression.  He reported nightmares two or three times a week, poor sleep, intrusive thoughts, being easily startled, avoidance of crowds, marital problems, being unable to trust anyone, and not feeling close to anyone.  Examination showed that the Veteran was cooperative and displayed some dysphoria.  Speech was within normal limits with regards to rate and rhythm.  His mood was somewhat depressed and affect was appropriate.  The Veteran's thought processes and associations were logical and tight, with no loosening of associations or confusion noted.  Memory was grossly intact.  He was oriented in all spheres.  He reported no hallucinations or delusions.  His insight was somewhat limited and judgment was adequate.  He reported suicidal and homicidal ideation, but no intent.  His GAF score was 45.  

A May 2006 VA treatment record noted symptoms of intrusive thoughts, nightmares, social isolation, some decreased interest in activities, restricted affect, disturbed sleep, some auditory hallucinations, some irritability towards the end of the day, difficulty concentrating, hypervigilance, and exaggerated startle response.  He had good eye contact and was cooperative.  He had no suicidal or homicidal ideation.  He denied hallucinations and delusions.  His thought processes were relevant and logical.  His mood was "okay" and his affect was in the constricted range.  His GAF score was 41.

April 2007, November 2007, March 2008, September 2008, February 2009, July 2009, March 2010, and July 2010 VA treatment records noted similar reported symptoms, examination results, and GAF scores of 41.

A VA examination dated in February 2009 showed complaints of significant problems with memory, fatigue, and jumpiness.  The Veteran reported having nightmares.  He typically awakened from these nightmares feeling worn out.  He generally slept three to four hours a night.  He reported some intrusive thoughts.  He startled easily.  He went out to eat once or twice a month.  He preferred to sit in the front of the restaurant.  He frequented large stores a couple of times a month.  He did not watch war movies and occasionally watched the news.  He and his wife of 20 to 25 years argued often.  He worked part-time.  When not working, he sat around the house.  He did not visit with anyone.  He could not concentrate enough to read.  Examination showed no significant anxiety or dysphoria; generally, the Veteran displayed some anger.  At other times, he was quite affable.  Speech was generally within normal limits with regard to rate and rhythm.  The Veteran's mood was euthymic, and affect was appropriate.  Thought processes and associations were logical and tight.  No loosening of associations or confusion was noted.  No significant impairment in memory was noted, despite the Veteran's complaints.  The Veteran was oriented in all spheres.  He reported no hallucination or delusion.  His insight and judgment were adequate.  He reported suicidal ideation, but denied intent.  His GAF score was 50.  

The Board notes that the criteria for a 70-percent disability rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 

The record, pertaining to PTSD as of September 4, 2001, documents symptoms of sleep disturbance, problems with concentration and memory, nightmares, intrusive thoughts, social isolation, decreased interest in activities, irritability, hypervigilance, and exaggerated startle response.  However, VA examination reports and treatment records also noted that the Veteran was oriented, had good eye contact, was rational and logical in his thought processes, had speech within normal limits, was alert, and denied suicidal and homicidal ideation.  He also exhibited no signs of having hallucinations or delusions.  He exhibited good judgment and insight.  His memory was adequate or fair.  While he indicated that avoided crowds and fought with his wife, he was able to maintain part-time employment and remained married to his wife. 

In this regard, the Board finds that a disability rating in excess of 50 percent is not warranted for the period as of September 4, 2001.  The record does not show that the Veteran exhibited any symptoms of suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances (including work or a work like setting).  The symptoms exhibited by the Veteran, as described above, did not rise to the level of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

Thus, the Board finds that an evaluation beyond 50 percent for the Veteran's PTSD for the period since September 4, 2001, is not warranted.  38 C.F.R. § 4.7.  

The Board notes that the disability ratings it has continued for the Veteran's overactive bladder, right knee strain, and PTSD, both before and since September 4, 2001, are effective for the entire appellate period.  Because there has been no occasion during the appellate period in which these disabilities have been more severe than their current ratings, as demonstrated by the treatment records and examination results, there is no basis on which to stage the ratings for the disabilities on appeal.  Hart, supra; Fenderson, 12 Vet. App. at 125-26.

Finally, although it is possible to assign an extra-schedular evaluation, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether it is warranted.  An extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) may be assigned when there is evidence of exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  See VAOPGCPREC 6-96.  In this case, there is no evidence of any hospitalization associated with the disabilities in question.  The Veteran's treatment has been on an outpatient basis, not as an inpatient.  


ORDER

Service connection for hypertension is denied.

Service connection for obesity is denied.

A disability rating in excess of 60 percent for overactive bladder is denied.

A disability rating in excess of 10 percent for chronic right knee strain is denied.

A disability rating in excess of 30 percent disabling for service-connected PTSD from initial entitlement prior to September 4, 2001, is denied.

A disability rating in excess of 50 percent disabling for service-connected PTSD as of September 4, 2001, is denied.


REMAND

Before addressing the merits of the issues of service connection for an eye disorder and an increased rating for lumbar spine degenerative disc disease, the Board finds that additional development of the evidence is required.

Initially, the Board notes that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, with regard to the Veteran's claim for service connection for an eye disorder, the Board finds that a remand is necessary in order to comply with remand directives it had set forth in its November 2008 remand.  Specifically, in the November 2008 remand, the Board directed the AOJ to provide the Veteran with a VA examination to determine whether the Veteran had any current, chronic disability of the right eye, and if so, whether it is at least as likely as not that any current right eye disability became manifest during service, to include while serving in Southwest Asia during Operation Desert storm. 

In this regard, the Veteran was provided a VA examination of his eyes in December 2008.  An addendum to the examination was provided in May 2010.  The VA examiner indicated in the May 2010 addendum that the examination did not reveal any corneal pathology, although the Veteran was found to have both early cataracts and pinguecula.  The VA examiner, however, failed to discuss whether the Veteran's cataracts and/or pinguecula is/are related in any way to his military service.  Thus, another remand is warranted for compliance with the November 2008 Board remand directive to obtain such an opinion.

Additionally, another VA examination is necessary to determine the current nature and severity of the Veteran's lumbar spine disorder.  In this regard, although the Veteran was provided a VA examination in October 2010, the Board finds this VA examination to be inadequate.  Specifically, the Board finds that the October 2010 VA examiner failed to discuss the current symptoms with regard to the Veteran's lumbar spine disorder, including any functional loss associated with the lumbar spine disability due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, pain on pressure or manipulation, and muscle spasm.  The examiner also failed to discuss whether there are any flare-ups.  

In this regard, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45 (2010).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  

Furthermore, while the Veteran's lumbar spine disability is rated under the diagnostic code for lumbar strain, it appears that the Veteran may have intervertebral disc syndrome (IVDS), and the October 2010 VA examiner failed to discuss how many total weeks of incapacitating episodes the Veteran had in the past 12 months.  Specifically, while the October 2010 VA examiner noted that the Veteran had incapacitating episodes about two days out of every week, he did not indicate whether the Veteran experienced incapacitating episodes every week in the past 12 months, thereby rendering it impossible to calculate how many weeks total the Veteran had incapacitating episodes.

VA's duty to assist the Veteran includes obtaining relevant medical records and a thorough and contemporaneous medical examination in order to determine the nature and extent of the Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request that the previous December 2008 and May 2010 VA examiner provide an addendum to his or her previous opinion, if that physician is still available.  Specifically, the physician should clearly address and discuss the findings of cataracts and pinguecula in the Veteran's right eye, and provide an opinion as to whether the Veteran's cataracts and/or pinguecula is/are at least as likely as not incurred in or aggravated by his military service, including his service in Southwest Asia during Operation Desert storm.  

The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  Another VA examination is not necessary in order to provide this opinion, unless the previous VA examiner listed on the December 2008/May 2010 report is unavailable, and a new examiner indicates a physical examination is necessary in order to adequately answer the question posed. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible. 

2.  Also schedule the Veteran for a VA orthopedic examination, by an appropriate specialist, to determine the current severity of the service-connected lumbar spine disorder.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, the records of his recent treatment.

The examination should include any diagnostic testing or evaluation deemed necessary.  The examination must include range of motion findings.  The examiner is asked to identify and describe any current symptomatology, including any functional loss associated with the lumbar spine disability due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, pain on pressure or manipulation, and muscle spasm.

The examiner should specify any additional limitation of motion due to any of these factors, including during prolonged, repetitive use of the spine, or when, for example, the Veteran's symptoms are most problematic ("flare-ups").  If there is no objective evidence of these symptoms, the examiner should so state.

Further, the examination report should include a discussion of whether the Veteran has incapacitating episodes and their total duration (in weeks) during the last 12 months.  Note:  an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) requiring bed rest prescribed by a physician and treatment by a physician.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for an increased rating.  

3.  Following completion of the above development, readjudicate the Veteran's claim for service connection for an eye disorder and entitlement to a disability rating in excess of 40 percent for service-connected lumbar spine degenerative disc disease in light of the VA examinations and any additional evidence received since the issuance of the November 2010 SSOC.  In adjudicating the claim concerning the Veteran's lumbar spine disability, the RO should also look at the criteria set forth in additional diagnostic codes that clearly encompass the Veteran's symptomatology.  If the claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


